Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-18-2002

Hammock v. Vaughn
Precedential or Non-Precedential: Non-Precedential

Docket No. 98-1338




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Hammock v. Vaughn" (2002). 2002 Decisions. Paper 582.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/582


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

              THE UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                             ___________

                             No. 98-1338
                             ___________


                      RICHARD R. HAMMOCK

                                   v.

DONALD VAUGHN; ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA;
         DISTRICT ATTORNEY FOR PHILADELPHIA COUNTY,

                                   Appellants

                             ___________


       ON APPEAL FROM THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                       (D.C. Civil No. 96-cv-03463)
               District Judge: The Honorable Jan E. DuBois

                             ___________

                Submitted Under Third Circuit LAR 34.1(a)
                           September 9, 2002

          BEFORE: NYGAARD, ROTH, and WEIS, Circuit Judges.


                       (Filed: September 18, 2002)

                             ___________
                                      OPINION OF THE COURT
                                           ___________


NYGAARD, Circuit Judge.

                The Commonwealth of Pennsylvania appeals a decision of the District Court

that dismissed Richard Hammock's habeas petition for failure to exhaust his state remedies.

For the reasons stated below, we will dismiss the Commonwealth’s appeal for lack of

standing.

                Generally, a prevailing party does not have standing to appeal. In Dolenc v.

Love, 40 F.3d 656 (3d Cir. 1994), we discussed the application of this rule to an appeal by

the Commonwealth from a District Court's order dismissing a federal habeas petition for

failure to exhaust state remedies. The District Judge in Dolenc entered an order dismissing

the petition for failure to exhaust, but in the accompanying opinion, made a finding that the

fourth petition was not an abuse of the writ. Concerned over the effects of that finding, the

Commonwealth appealed. We dismissed for lack of standing. We held that the

Commonwealth lacked standing because they were not bound by the District Court’s

determination, nor were they precluded from raising the issue again in future litigation.

Based on this holding, we determined that the Commonwealth was not aggrieved by the

order.

                Similar circumstances are present here. In this case, Judge DuBois entered

an order dismissing the petition for failure to exhaust state remedies, but authorized

Hammock to relate a subsequent federal petition back to the date of the current petition.

                                                     2
The Commonwealth, concerned with the effects of the order, filed an appeal, alleging that

the decision to let Hammock relate back his petition aggrieved the Commonwealth.

                We have dealt with this issue before in Morris v. Horn, 98-9003 (Morris I),

and Morris v. Horn, 187 F.3d 333 (3d Cir. 1999)(Morris II). These cases were separate

appeals by both parties from the District Court’s order dismissing a petition for failure to

exhaust state remedies. The order also included authorization for the petitioner, Morris, to

relate back his subsequent federal petition under FED. R. CIV. P. 15(c). In Morris I, we

entered an order dismissing the Commonwealth’s appeal for lack of standing. In our

precedential opinion in Morris II, we recited the order, where we noted that “the appellants

have not been aggrieved by the order of the district court dismissing the petition for habeas

corpus for failure to exhaust state remedies.” Morris II, 187 F.3d at 339. Furthermore, we

stated that “[w]hile...the provision in the order of dismissal permitting the petitioner, upon

the completion of the state proceedings, to file an amended habeas corpus petition pursuant

to FED.R.CIV.P. 15(c)(2) ultimately may prove detrimental to the appellants, it is

speculative whether such an amended petition ever will be filed.” Id.

                The logic of Dolenc and Morris I apply to the instant case. We cannot

speculative whether Hammock will return to federal court, but if he does return following

the conclusion of his next state collateral petition, the Commonwealth is free to argue that

the use of FED. R. CIV. P. 15(c) is impermissible. Finding nothing wrong with the rationale

of our previous order in Morris I, we will dismiss this appeal for the same reasons.




                                                      3
                Finally, the Commonwealth argues that the Supreme Court, in Forney v.

Apfel, 524 U.S. 266 (1998), has implicitly overruled our holding in Dolenc and gave the

Commonwealth standing to contest an outcome when they are aggrieved in part. Assuming,

arguendo, that Forney alters the standing requirements, the Commonwealth must still

demonstrate that they were aggrieved by the District Court’s decision. In Jones v. Morton,

194 F.3d 153 (3d Cir. 1999), we precluded the use of the relation back doctrine for

dismissals of habeas petitions without prejudice. We explained that “if a petition is

dismissed for failure to exhaust state remedies, a subsequent petition filed after exhaustion

is completed cannot be considered an amendment to the prior petition, but must be

considered a new action.” Jones, 194 F.3d at 160–61. Although we remain confident in

the logic of our decisions in Dolenc, Morris I & II, the disposition of Jones further

undercuts the Commonwealth’s argument that their grievance creates standing.

                For the reasons given, the appeal by the Commonwealth of Pennsylvania will

be dismissed.




_________________________




                                                     4
TO THE CLERK:

          Please file the foregoing opinion.




                                               /s/Richard L. Nygaard
                                               Circuit Judge




                                               5